

EXHIBIT 10.2
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment No. 1”) is entered
into as of January 1, 2016 (the “Effective Date”) by and between Gregg
Appliances, Inc., an Indiana corporation (the “Company”) and Robert Riesbeck
(“Executive”). The Company and Executive are referred to herein as the
“parties.”
RECITALS
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of September 15, 2014 (the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement to remove
Executive’s mitigation obligations in connection with certain termination
events, to provide Executive certain increased severance benefits if his
employment is terminated without cause in connection with a change in control
and such other modifications as set forth herein.
NOW, THEREFORE, in consideration of the promises and obligations contained
herein and in the Employment Agreement, the parties agree to amend the
Employment Agreement as follows, with each such amendment to be effective on the
Effective Date:
AGREEMENT
1.    Section 1.7(a) of the Employment Agreement shall be amended by deleting
the last two sentences thereof.
2.    Section 1.7(d)(i) of the Employment Agreement shall be deleted and
replaced with the following:
(d)    Termination Because Of Change In Control.
(i)    If the Company terminates Executive’s employment within twelve (12)
months following a Change in Control (as defined below), the Company shall pay
Executive, as severance pay, an amount equivalent to twenty-four (24) months of
Executive’s base salary, subject to applicable withholdings and deductions.
Payment will be made ratably over the twenty-four (24) month period immediately
following the termination of Executive’s employment, (the “Change in Control
Severance Period”) consistent with the customary payroll practices of the
Company. Provided, however, Executive will not be entitled to the severance
discussed in this Section 1.7(d)(i) if Executive voluntarily resigns his
employment or if the Company terminates his employment for Cause (as defined
below).




--------------------------------------------------------------------------------



3.    Section 1.7(d)(iii) of the Employment Agreement shall be deleted and
replaced with the following:
(d)    Termination Because Of Change In Control.
(iii)    If Executive is entitled to severance benefits under this Section
1.7(d) (under either (i) or (ii) of such Section), the Company shall pay
Executive a lump sum stipend equal to 167% of the product of twenty-four (24)
times the monthly COBRA premium that corresponds, as of the date of Executive’s
termination of employment, to the health, dental, and vision coverage that
Executive had in effect under the Company’s health, dental and vision plans
immediately prior to termination of employment. The stipend will be subject to
all applicable withholdings and deductions, and will be paid to Executive on the
same payroll date as the first installment of severance pay described above in
this Section 1.7(d). Executive may apply the stipend towards Executive’s
purchase of COBRA continuation coverage or for any other purpose. Provided,
however, Executive will not be entitled to any payment from the Company towards
COBRA premiums as described in this Section 1.7(d)(iii) if Executive voluntarily
resigns his employment (other than pursuant to the provisions of Section
1.7(d)(ii)) or if the Company terminates his employment for Cause (as defined
below).
4.    Except as set forth in this Amendment No. 1, the Employment Agreement
shall remain in full force and effect. The Employment Agreement, as superseded
in part and amended by this Amendment No. 1, constitutes the entire agreement
between the parties with respect to the subject matter therein and supersedes
any and all other agreements or understandings, either oral or written, between
the parties with respect to the subject matter herein. Any other amendment or
modification to the Employment Agreement or this Amendment No. 1 must be in a
writing executed by the parties hereto. This Amendment No. 1 may be signed in
counterparts, each of which shall be an original with the same effect as if the
signatures were upon the same instrument.

2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Employment
Agreement as of the date first above written.
 
GREGG APPLIANCES, INC., an Indiana corporation
 
By: /s/ Charlie Young          
   Charlie Young  
   Chief Human Resources Officer




Dated: _December 16, 2015________
EXECUTIVE


/s/ Robert Riesbeck          
Robert Riesbeck
Dated: __December 16, 2015_________




3

